DETAILED ACTION
Notice of AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on September 08, 2020 has been considered by the Examiner.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-5, 7-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Graef et al (US Pub: 2014/0229002) and in further view of Schrick et al (US Pub: 2010/0250418). 	Regarding claim 1, Graef et al teaches: A system for selective document scanning and storage, the system comprising: a memory device with computer-readable program code stored thereon [p0238]; a communication device connected to a network; and a processing device, wherein the processing device is configured to execute the computer-readable program code to [p0194]: receive a document via a user device comprising an image capture device configured to capture an image of the document [p0016]; determine an error with the document; in response to determining the error with .
	In the same field of endeavor for a redundant teaching, Schrick et al further reduces image checking process involved in documents with error: determine an error with the document; in response to determining the error with the document, trigger transmission of a signal to the image capture device; and modify a document image capture based on receiving the signal at the image capture device [fig. 2A: 212, 214, 298, p0066].  Therefore, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of the two to modify a document imaging process based on received signal regarding error of the document for eliminating unnecessary hardware usage and improving overall processing efficiency.

Regarding claim 2, the rationale applied to the rejection of claim 1 has been incorporate herein.  Graef et al further teaches: The system of claim 1, wherein the user device includes a document receiver in communication with the processing device, wherein the document receiver has a motor, and wherein the document receiver is configured to collect a document using the motor [p0109].
 	Regarding claim 3, the rationale applied to the rejection of claim 1 has been incorporate herein.  Graef et al and Schrick et al further teach: The system of claim 2, wherein the processing device is further configured to execute the computer-readable program code to hold the document in the document receiver during an interaction with the user device, wherein holding the document comprises stopping the motor of the document receiver [Graef: p0148, p0256; Schrick: p0066 (When error occurs, a rejected check is held in the check bin and all the transactions including receiving stop.)].

 	Regarding claim 4, the rationale applied to the rejection of claim 3 has been incorporated herein.  Graef et al further teaches: The system of claim 3, wherein modifying the document image capture comprises controlling the motor to return the document held in the document receiver to a user [p0148].  

Regarding claim 5, the rationale applied to the rejection of claim 4 has been incorporated herein.  Schrick et al further teaches: The system of claim 4, wherein the processing device is further configured to execute the computer-readable program code to: determine that a returned document has not been collected from the document receiver; collect the returned document using the document receiver; andPage 23 of 27 AttyDktNo: 9257US1.014033.3519store the returned document [p0066].

 	Regarding claim 7, the rationale applied to the rejection of claim 1 has been incorporated herein.  Schrick et al further teaches: The system of claim 1, wherein 

 	Regarding claim 8, the rationale applied to the rejection of claim 1 has been incorporated herein.  Schrick et al further teaches: The system of claim 1, wherein the error comprises a document jam, a document rejection, a user canceling an interaction associated with the document, or a returned document not collected by the user [p0066].

 	Regarding claim 9, the rationale applied to the rejection of claim 1 has been incorporated herein.  Graef et al further teaches:  The system of claim 1, wherein the user device is an automated teller machine [p0003].

 	Claim 10 has been analyzed and rejected with regard to claim 1 and in accordance with Graef et al’s further teaching on: A computer program product for selective document scanning and storage, wherein the computer program product comprises a non-transitory computer-readable medium comprising computer-readable instructions, the computer-readable instructions, when executed by a processing device, cause the processing device to [claim 13].  

Regarding claims 11-14 and 16-18, the rationale applied to the rejection of claim 10 has been incorporated herein.  Claims 11-14 and 16-18 have been analyzed and rejected with regard to claims 2-5 and 7-9 respectively.

	Claim 19 has been analyzed and rejected with regard to claim 10.

5.	Claims 6, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Graef et al (US Pub: 2014/0229002) and Schrick et al (US Pub: 2010/0250418); and in further view of Gorski et al (US Pub: 2014/0037184).
 	Regarding claim 6, the rationale applied to the rejection of claim 1 has been incorporated herein.  Graef et al in view of Schrick et al does not specify not to store an image of a document when error occurs.  In the same field of endeavor, Gorski et al further teaches: The system of claim 1, wherein modifying the document image capture comprises overriding the document image capture at the image capture device, wherein the image of the document is not stored [p0119, p0121].  Therefore, given Gorski et al’s prescription on discarding images of checks with errors, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to discard images of invalid checks for saving memory space.

	Regarding claim 15, the rationale applied to the rejection of claim 10 has been incorporated herein.  Claim 15 has been analyzed and rejected with regard to claim 6.

Regarding claim 20, the rationale applied to the rejection of claim 19 has been incorporated herein.  Claim 20 has been analyzed and rejected with regard to claim 15.

Contact
6.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
    /Fan Zhang/
								    Patent Examiner, Art Unit 2674